Title: To Alexander Hamilton from Adam Hoops, 15 July 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 15 July 1799
          
          Captain Read reports that young Parker enlisted with him at West point in may last & Voluntarily a few days after his enlistment Capt Read was informed by a Mr Howard from Massachussetts that Parker was the son of a very respectable Physician of that State and that he was certain he had ran away from College where he had formerly known him—the lad was examined and Confessed that he had left College without the knowledge of any person whatever—The Young man behaves extremely well & Capt Read desired Mr Howard to inform his Father where he was—
          I am Sir with great Respect Yr Mo Ob Svt
          
            A Hoops Mt
          
          General Hamilton
          
            PS. Parker has received his bounty & Cloathing
          
        